              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY V. PINSON,         :
        Plaintiff         :
                          :                         No. 1:18-cv-00118
         v.               :
                          :                         (Judge Rambo)
UNITED STATES OF AMERICA, :
         Defendant        :
                                   ORDER

      AND NOW, on this 28th day of November 2018, upon consideration of

Plaintiff’s motion for reconsideration (Doc. No. 14), and in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

      1. Plaintiff’s motion for reconsideration (Doc. No. 14), is GRANTED;

      2. The Clerk of Court is directed to REOPEN this action;

      3. The Clerk of Court is directed to issue the summons with a copy of the
         complaint (Doc. No. 1), to the United States Marshal for service on
         Defendant United States of America;

      4. The plaintiff shall immediately advise the Court of any change in
         address. Failure to do so may result in dismissal for failure to prosecute if
         the Court and other parties are unable to serve pleadings, orders and other
         documents.

                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge

Dated: November 28, 2018
